UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7049


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JOSEPH DANIEL SPEIGHT,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:10-cr-00426-WO-1)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Daniel Speight, Appellant Pro Se. Robert Michael
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Daniel Speight appeals the district court’s order

denying     his   motion   for   a   sentence   reduction   pursuant    to   18

U.S.C. § 3582(c)(2) (2012).            We have reviewed the record and

find   no   reversible     error.      Accordingly,   we    affirm    for    the

reasons stated by the district court.            United States v. Speight,

No. 1:10-cr-00426-WO-1 (M.D.N.C. July 15, 2016).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials   before   this     court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2